DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on August 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,015,124 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The limitation “upon receipt of input instructions from a user” is being interpreted as consistent with paragraph 14 of the instant specification: “The motor 220 can be operated remotely to minimize exposure of an operator to the decoking operation.” 

Reasons for Allowance
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Kaplan (U.S. Patent 4,673,442) and Purton (U.S. Patent 6,050,277):
Kaplan teaches a method of operating a decoking tool [Fig. 6-9; col. 6, lines 18-46], the method comprising: raising and lowering the decoking tool within a decoking system through the use of a decoking assembly [Fig. 6-9; col. 6, lines 18-46] that comprises a vertically movable crosshead [not illustrated but the horizontal piece that bail (130), Fig. 2 connects to; col. 5, lines 15-17], a support structure [(112), Fig. 2] with a rigid member [(113), Fig. 2] mounted thereto [col. 5, lines 6-9], and a motorized system comprising a pulley [(122), Fig. 2], a cable [(126), Fig. 2] and a motor statically mounted to the ridged member [(120), Fig. 2] [col. 5, lines 9-15].  Kaplan teaches the motorized system is cooperative with the pulley, vertically movable crosshead, and the cable because the motorized system uses the pulley to raise and lower the cable having a grasping hook at it lower end where the grasping hook is connected to bail 130 and in turn the vertically movable crosshead [col. 5, lines 9-15] which permits range of vertical movement of the decoking tool and the vertically movable crosshead relative to the rigid member [Figs. 2 and 6-9; col. 6, lines 18-46].  Kaplan teaches raising and lowering the vertically movable crosshead along with the decoking tool through the use of the motorized system [col. 5, lines 9-15; col. 6, lines 18-46].  The system of Kaplan uses a pulley/belt connected to a grasping hook connected to a bail, so Kaplan does not teach a plurality of pulleys or a plurality of belts or moving the decoking tool vertically upon receipt of input instructions from a user.
Purton teaches operating a decoking tool [col. 2, lines 25-27], the method comprising: raising and lowering the decoking tool within a decoking system through the use of a decoking assembly [Fig. 3A-B; col. 2, lines 25-42 and 48-50] that comprises a vertically movable crosshead [(150), Fig. 4A; col. 2, lines 31-32 and 48-53], a support structure [(130), Fig. 4A] with a rigid member mounted there to [not labeled but the pole the pulleys (125), Fig. 4A rest on], and a motorized system comprising a plurality of pulleys [(125), Fig. 4A], a plurality of cables [(120), Fig. 4A], and a motor [(100), Fig. 5] [col. 2, line 48-col. 3, line 8].  Purton teaches the motorized system is cooperative with the plurality of pulleys, plurality of cables, and vertically movable crosshead [col. 2, line 48-col. 3, line 8] which permits range of vertical movement of the decoking tool and the vertically movable crosshead relative to the rigid member [Figs. 3A-B and 4; col. 2, line 40-col. 3, line 8].  Purton teaches raising and lowering the vertically movable crosshead along with the decoking tool using the motorized system [col. 2, line 40-col. 3, line 8].  Purton does not teach a motor statically mounted to the ridged member or moving the decoking tool vertically upon receipt of input instructions from a user.  
The system of Kaplan uses a pulley/belt connected to a grasping hook connected to a bail.  While Purton teaches a two pulley and two-cable system, it does so using a motor placed directly onto the vertically movable crosshead.  There is no motivation to include an additional pulley and cable in the system of Kaplan.  Therefore, it would not be obvious to include an additional pulley and cable in the system of Kaplan without the use of inappropriate hindsight.  Furthermore, Purton discloses a self-climbing device by placing its motor directly onto a vertically movable crosshead rather than on an immovable static structure.  The totality of the Purton specification makes it clear that having the motor be mounted onto the movable cross member is critical to the proper operation of the device and that by including a motor with a worm gear and a reduction gearbox and clinching wheels allows the Purton device to have self-arresting features that enable it to avoid the complexity and redundancy of extra brakes and related equipment needed to avoid catastrophic decoking tool failures in the event of winch failure and ensuing tool free fall as discussed in Purton [col. 1, lines 38-42; col. 2, lines 48-65].  Therefore, given the motivation in Purton to avoid the statically mounted motor configuration coupled with the reciprocal motivation in the present application to avoid the self-climbing configuration of Purton, the statically mounted motor of Kaplan is not properly combinable with Purton as a way to reconcile Purton with the present set of claims.  Therefore, Kaplan and Purton fail to teach or suggest a method of operating a decoking tool as in the context of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759